IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41137

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 470
                                                 )
       Plaintiff-Respondent,                     )      Filed: April 23, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ARTHUR ANDERSEN REED,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with two-year determinate term for failure to register as a sex offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Arthur Andersen Reed pled guilty to failure to register as a sex offender. Idaho Code
§ 18-8309. The district court imposed a unified ten-year sentence with a two-year determinate
term, suspended the sentence and placed Reed on probation.                   Subsequently, Reed
admitted to violating several terms of the probation, and the district court consequently revoked
probation and ordered execution of the original sentence. Reed appeals contending that the
district court abused its discretion by executing his original sentence, without reduction, when it
revoked his probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Reed’s original sentence
without modification. Therefore, the order revoking probation and directing execution of Reed’s
previously suspended sentence is affirmed.




                                                 2